DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2020, 3/2/2022, 7/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of a preliminary amendment to the claims of application #16956726 received on 6/22/2020. Claims 1-14 are amended. Claims 1-14 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8 and 11 is/are rejected under 35 U.S.C. 103 as being obvious over Denisart et al. (US 20110189362 A1; cited by Applicant IDS) in view of Alvarez et al. (WO 2011095518 A2).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Denisart discloses controlled beverage production device using centrifugal forces comprising:
a centrifugal brewing unit for preparing a beverage by centrifugation of an ingredient contained in a capsule and mixed with a carrier liquid (¶14), the centrifugal brewing unit comprising:
a centrifugal cell for receiving such a capsule (¶14); 
drive for rotating the centrifugal cell (¶14);
liquid supply member for supplying carrier liquid to the centrifugal brewing unit (¶14);
an optical reading arrangement for reading a code on a periphery of a capsule in the centrifugal cell relative to the optical reading arrangement and generating an output signal representative of the code (¶29).
Denisart discloses during the beverage extraction phase of a beverage preparation cycle, the speed of the driving means is thus regulated in control loop to correct the flow rate at a substantially constant value or, eventually to follow a predefined flow rate profile (¶30).
Denisart does not explicitly disclose a regulator for regulating a rotation speed of the centrifugal cell by controlling the drive based on a feedback signal representative of a difference between a desired rotation speed and a measured rotation speed of a capsule rotated in the centrifugal cell; the beverage preparation machine is configured to compute the feedback signal using an output signal of the optical reading arrangement representative of at least part of a code of a capsule read by the optical reading arrangement; and the reading a code is while the capsule is rotated.
Alvarez teaches a method for delivering a coffee beverage by centrifugation in a beverage producing device comprising: The receptacle is driven in rotation along its central axis by a rotational driving assembly such as described, for example, in WO 2009/106598 or co-pending European application No. 09178382.9 entitled: "Capsule system with flow adjustment means". In particular, the rotational driving assembly comprises a motor, such as a DC electrical rotary motor, and coupling means designed for engaging the receptacle and driving it in rotational motion along the central axis of the receptacle. The rotational speed is typically controlled by measuring the rotational speed of the motor, e.g., by an optical or Hall effect sensor, the speed-related signal measured by the sensor being received and treated by a control unit of the beverage producing device (pg. 6).
It would have been obvious to one of ordinary skill in the art before the effective time of invention to provide the rotating drive control by control loop of Denisart with the rotational speed control based on measured speed from an optical sensor of Alvarez by using the barcode reader as the optical sensor in order to yield the expected result from applying a known technique to a known device ready for improvement.
Regarding claim 5, Denisart discloses:
a centrifugal brewing unit for preparing a beverage by centrifugation of an ingredient contained in a capsule and mixed with a carrier liquid (¶14), the centrifugal brewing unit comprising:
a centrifugal cell for receiving such a capsule (¶14);
drive for rotating the centrifugal cell (¶14);
liquid supply member for supplying carrier liquid to the centrifugal brewing unit (¶14);
an optical reading arrangement for reading a code on a periphery of a capsule in the centrifugal cell relative to the optical reading arrangement and generating an output signal representative of the code (¶29).
Denisart discloses during the beverage extraction phase of a beverage preparation cycle, the speed of the driving means is thus regulated in control loop to correct the flow rate at a substantially constant value or, eventually to follow a predefined flow rate profile (¶30).
Denisart does not explicitly disclose a regulator for regulating a rotation speed of the centrifugal cell by controlling the drive based on a feedback signal representative of a difference between a desired rotation speed and a measured rotation speed of a capsule rotated in the centrifugal cell; the beverage preparation machine is configured to compute the feedback signal using an output signal of the optical reading arrangement representative of at least part of a code of a capsule read by the optical reading arrangement and a capsule comprising a code on a periphery thereof, the code being configured for being read by an optical reading arrangement of the machine while the capsule is being rotated relative to the optical reading arrangement.
Alvarez teaches a method for delivering a coffee beverage by centrifugation in a beverage producing device comprising: The receptacle is driven in rotation along its central axis by a rotational driving assembly such as described, for example, in WO 2009/106598 or co-pending European application No. 09178382.9 entitled: "Capsule system with flow adjustment means". In particular, the rotational driving assembly comprises a motor, such as a DC electrical rotary motor, and coupling means designed for engaging the receptacle and driving it in rotational motion along the central axis of the receptacle. The rotational speed is typically controlled by measuring the rotational speed of the motor, e.g., by an optical or Hall effect sensor, the speed-related signal measured by the sensor being received and treated by a control unit of the beverage producing device (pg. 6).
It would have been obvious to one of ordinary skill in the art before the effective time of invention to provide the rotating drive control by control loop of Denisart with the rotational speed control based on measured speed from an optical sensor of Alvarez by using the barcode reader as the optical sensor in order to yield the expected result from applying a known technique to a known device ready for improvement.
Regarding claim 7, Denis art modified by Alvarez teaches the system of claim 5 above and further teaches wherein the code is a barcode (Denisart: ¶29).
Regarding claim 8, Denisart discloses:
reading at least part of a code of a capsule with an optical reading arrangement the machine by the beverage preparation machine relative to the optical reading arrangement (¶29).
Denisart discloses during the beverage extraction phase of a beverage preparation cycle, the speed of the driving means is thus regulated in control loop to correct the flow rate at a substantially constant value or, eventually to follow a predefined flow rate profile (¶30).
Denisart does not explicitly disclose computing a feedback signal representative of a difference between a desired rotation speed and a measured rotation speed of the capsule using an output signal of the optical reading arrangement representative of the at least part of a code; and feeding the feedback signal back to a regulator for regulating the driving means of the beverage preparation machine in order to adjust the rotation speed of the capsule; and the reading a code is while the capsule is rotated.
Alvarez teaches a method for delivering a coffee beverage by centrifugation in a beverage producing device comprising: The receptacle is driven in rotation along its central axis by a rotational driving assembly such as described, for example, in WO 2009/106598 or co-pending European application No. 09178382.9 entitled: "Capsule system with flow adjustment means". In particular, the rotational driving assembly comprises a motor, such as a DC electrical rotary motor, and coupling means designed for engaging the receptacle and driving it in rotational motion along the central axis of the receptacle. The rotational speed is typically controlled by measuring the rotational speed of the motor, e.g., by an optical or Hall effect sensor, the speed-related signal measured by the sensor being received and treated by a control unit of the beverage producing device (pg. 6).
It would have been obvious to one of ordinary skill in the art before the effective time of invention to provide the rotating drive control by control loop of Denisart with the rotational speed control based on measured speed from an optical sensor of Alvarez by using the barcode reader as the optical sensor in order to yield the expected result from applying a known technique to a known device ready for improvement.
Regarding claim 11, Denis art modified by Alvarez teaches the system of claim 8 above and further teaches wherein the code is a barcode (Denisart: ¶29).
Allowable Subject Matter
Claims 2-4, 6, 9-10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not fairly teach or suggest a beverage preparation machine comprising: a centrifugal brewing unit for preparing a beverage by centrifugation of an ingredient contained in a capsule and mixed with a carrier liquid, the centrifugal brewing unit comprising: a centrifugal cell for receiving such a capsule; drive for rotating the centrifugal cell; a regulator for regulating a rotation speed of the centrifugal cell by controlling the drive based on a feedback signal representative of a difference between a desired rotation speed and a measured rotation speed of a capsule rotated in the centrifugal cell; liquid supply member for supplying carrier liquid to the centrifugal brewing unit; an optical reading arrangement for reading a code on a periphery of a capsule while the capsule is rotated in the centrifugal cell relative to the optical reading arrangement and generating an output signal representative of the code; the beverage preparation machine is configured to compute the feedback signal using an output signal of the optical reading arrangement representative of at least part of a code of a capsule read by the optical reading arrangement, configured to determine, from the output signal of the optical reading arrangement representative of at least part of a code of a capsule read by the optical reading arrangement, a value representative of the measured rotation speed on the basis of a bit period of a single bit of the code (claims 1-2); nor system comprising a beverage preparation machine comprising: a centrifugal brewing unit for preparing a beverage by centrifugation of an ingredient contained in a capsule and mixed with a carrier liquid, the centrifugal brewing unit comprising: a centrifugal cell for receiving such a capsule; drive for rotating the centrifugal cell; a regulator for regulating a rotation speed of the centrifugal cell by controlling the drive based on a feedback signal representative of a difference between a desired rotation speed and a measured rotation speed of a capsule rotated in the centrifugal cell; liquid supply member for supplying carrier liquid to the centrifugal brewing unit; an optical reading arrangement for reading a code on a periphery of a capsule while the capsule is rotated in the centrifugal cell relative to the optical reading arrangement and generating an output signal representative of the code; the beverage preparation machine is configured to compute the feedback signal using an output signal of the optical reading arrangement representative of at least part of a code of a capsule read by the optical reading arrangement and a capsule comprising a code on a periphery thereof, the code being configured for being read by an optical reading arrangement of the machine while the capsule is being rotated relative to the optical reading arrangement, wherein the code is a binary code (claims 5-6); nor a method for regulating the rotation speed of a capsule in a beverage preparation machine for preparing a beverage by centrifugation of an ingredient contained in a capsule and mixed with a carrier liquid, the method comprising the steps of: reading at least part of a code of a capsule with an optical reading arrangement of the machine while the capsule is rotated by the beverage preparation machine relative to the optical reading arrangement; computing a feedback signal representative of a difference between a desired rotation speed and a measured rotation speed of the capsule using an output signal of the optical reading arrangement representative of the at least part of a code; feeding the feedback signal back to a regulator for regulating the driving means of the beverage preparation machine in order to adjust the rotation speed of the capsule; and gradually ramping up or down the rotation speed of the capsule until a predefined calibrated condition of the drive is reached that corresponds to a rotation speed of the capsule relatively close to the desired rotation speed (claim 8-9); nor a method for regulating the rotation speed of a capsule in a beverage preparation machine for preparing a beverage by centrifugation of an ingredient contained in a capsule and mixed with a carrier liquid, the method comprising the steps of: reading at least part of a code of a capsule with an optical reading arrangement of the machine while the capsule is rotated by the beverage preparation machine relative to the optical reading arrangement; computing a feedback signal representative of a difference between a desired rotation speed and a measured rotation speed of the capsule using an output signal of the optical reading arrangement representative of the at least part of a code; and feeding the feedback signal back to a regulator for regulating the driving means of the beverage preparation machine in order to adjust the rotation speed of the capsule, wherein the code is a binary code (claims 8 and 10); nor a method for regulating the rotation speed of a capsule in a beverage preparation machine for preparing a beverage by centrifugation of an ingredient contained in a capsule and mixed with a carrier liquid, the method comprising the steps of: reading at least part of a code of a capsule with an optical reading arrangement of the machine while the capsule is rotated by the beverage preparation machine relative to the optical reading arrangement; computing a feedback signal representative of a difference between a desired rotation speed and a measured rotation speed of the capsule using an output signal of the optical reading arrangement representative of the at least part of a code; and feeding the feedback signal back to a regulator for regulating the driving means of the beverage preparation machine in order to adjust the rotation speed of the capsule, wherein a value representative of the measured rotation speed is determined from the output signal of the optical reading arrangement representative of at least part of a code of a capsule read by the optical reading arrangement on the basis of a bit period of a single bit of the code (claims 8 & 12); nor a method for regulating the rotation speed of a capsule in a beverage preparation machine for preparing a beverage by centrifugation of an ingredient contained in a capsule and mixed with a carrier liquid, the method comprising the steps of: reading at least part of a code of a capsule with an optical reading arrangement of the machine while the capsule is rotated by the beverage preparation machine relative to the optical reading arrangement; computing a feedback signal representative of a difference between a desired rotation speed and a measured rotation speed of the capsule using an output signal of the optical reading arrangement representative of the at least part of a code; and feeding the feedback signal back to a regulator for regulating the driving means of the beverage preparation machine in order to adjust the rotation speed of the capsule, wherein the value representative of the measured rotation speed is determined as a number of samples of the output signal during the bit period (claims 8 and 13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PERENTES ALEXANDRE et al. (WO 2014090965 A1) discloses a set target can so be the rotational speed to enable the reading of a code, (e.g., a rotationally readable barcode) on the capsule by a fixed code reader of the device (pg 11, 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887